Citation Nr: 0104781	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of residuals 
of a low back injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957 and from October 1961 to August 1962.  The 
veteran also served in the National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's low back disability is productive of severe 
limitation of motion of the lumbosacral spine.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
residuals of a low back injury have been met.  38 U.S.C.A. §§ 
1155, (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The history of the veteran's service-connected low back 
disability may be briefly described.  An October 1986 service 
medical record shows that the veteran was seen for complaints 
of sudden sharp pain in the lower back after he jumped out of 
the back of a truck while performing weekend duty.  The 
diagnoses were probable muscle strain and rule out disc 
syndrome.  The veteran was then seen again for complaints of 
low back pain and the diagnostic impression was low back 
strain.  X-rays of the lumbar spine dated in October 1986 
showed osteophyte changes at L2-L3 and L4-L5 endplates.  In 
January 1987 the veteran was seen for a follow-up evaluation 
of his low back pain.  The diagnoses were degenerative 
arthritis and low back strain when arthritis was aggravated 
by the jump.

In a Medical Board Evaluation Report dated in March 1987, it 
was determined that the veteran had a diagnosis of moderate 
degenerative spine disease.  It was noted that, while it was 
likely that the veteran had changes prior to his injury in 
October 1986, it was also very likely that the injury 
aggravated the already underlying condition.  The veteran 
received a medical discharge from military service.

A VA examination was conducted in July 1988.  At that time, 
the veteran reported complaints of constant back pain, which 
was aggravated by standing and walking.  He reported 
radiation of pain to both upper legs.  On examination, 
forward flexion of the lumbar spine was possible to "150" 
degrees; backward extension of the lumbar spine was possible 
to 20 degrees; lateral flexion of the lumbar spine was 
possible to 20 degrees, bilaterally; and rotation of the 
lumbar spine was possible to 30 degrees.  He complained very 
mildly of pain on percussion of the lumbar spine and pain in 
all motions.  X-rays of the lumbar spine showed scoliosis 
with hypertrophic degenerative changes.  The diagnoses were 
recurrent low back derangement and rule out degenerative 
joint disease of the lumbar spine.

In a decision dated in September 1992, the Board granted 
service connection for residuals of residuals low back 
injury.  At that time the Board determined that the low back 
injury which occurred during inactive duty training 
aggravated the preservice degenerative arthritis of the 
lumbosacral spine.  

In September 1992 the RO implemented the Board's decision.  
The RO characterized the veteran's condition as pain on 
motion and a 10 percent rating was assigned under Diagnostic 
Code 5295.

The veteran received treatment at a VA and private facilities 
from 1991 to 1994 for several disorders, including low back 
pain.  In an October 1993 rating action, the RO determined 
that the increase in low back symptoms was the result of the 
intercurrent injury sustained in an automobile accident in 
March 1998.

A VA December 1992 magnetic resonance imaging (MRI) report of 
the lumbar spine showed that the lumbar vertebral bodies were 
normal in height and alignment.  There was desiccation of the 
L2-3 and L3-4 intervertebral discs, with decreased T-2 
signal.  No disc bulge or herniation was identified.  There 
was no significant spinal stenosis.  The conus and cauda 
equina were unremarkable.  Anterior hypertrophic changes were 
present.  There were several Schmorl's nodes.  It was noted 
that the veteran was a 57-year-old with chronic lower back 
pain with radiation to the right leg and decreased touch 
sensation lateral right thigh.  Rule out disc disease.  The 
impression was disc desiccation at L2-3 and L3-4.

A hearing was held at the RO in April 1994.  The veteran 
testified as to his medical history regarding his back, and 
that his symptoms had increased in severity.

A June 1994 VA examination showed that the veteran complained 
of occasional pain and weakness of the right ankle.  He said 
that the pain radiated down the lateral aspect of the leg and 
gave instability of the right ankle.  There were no postural 
abnormalities.  He ambulated with a cane because of his low 
back pain.  He reported the right ankle gave out on him.  He 
ambulated with a slight limp.  There was no fixed 
abnormality.  Musculature of the back was normal.  Range of 
motion showed forward flexion of 40 degrees, with backward 
extension of 10 degrees.  Left and right lateral flexion was 
20 degrees.  Rotation to the left and right were 20 degrees.  
It was noted that most of the veteran's lack of range of 
motion was inhibited by his complaints of pain.  X-rays 
showed degenerative bone disease due to scoliosis.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with right-sided sciatica. 

The veteran continued to receive treatment at a VA facetious 
for several complaints, including low back problems.  A VA 
neurological examination was conducted in December 1998.  At 
that time, the veteran stated that he had constant low back 
pain and because of this he could not sit too long nor could 
he walk for very long.  He had difficulty getting into bed.  
Walking made it worse, and he stated that it even interfered 
with his hobbies, such as fishing.  He took Ibuprofen and 
baclofen that occasionally was effective for his low back 
pain.  This pain was constant with exacerbations.  He also 
said that he had shooting pain down his left leg and 
occasionally on the right.  He stated that he had sharp 
shooting pains and electrical pains in his legs.  

Physical examination showed that cranial nerves II through 
XII were intact.  Motor examination showed that he had 5/5 
strength in his bilateral extremity with 4/5 strength in 
bilateral lower extremity.  The left leg was slightly weaker 
than the right leg.  There was atrophy noted in the distal 
lower extremities and intrinsic of his feet was atrophy.  
Sensory examination showed stocking distribution is decreased 
in pinprick with lower extremity decrease pinprick, more 
severe.  Deep tendon reflexes were hyper-reflexic throughout 
and reflexing of patellas and ankle jerks bilaterally.  
Electromyography (EMG) showed signs of cracked innervation in 
L5, S1 and innervated muscles on the right.  A December 1998 
VA x-ray compared to the July 1994 x-ray showed that in 
comparison there had been no significant change.

The diagnosis was chronic low back pain.  The examiner 
indicated that veteran had significant muscle spasms in his 
lower back producing a moderate amount of pain with movement.  
The pain was subjective and was noted that it was difficult 
to evaluate another person's pain.  There was radiculopathy 
supported by EMG; however, this was complicated by the 
veteran's diabetic peripheral neuropathy.  The veteran was 
also diagnosed with diabetic peripheral neuropathy that was 
contributing significantly to the shooting pain and burning 
pain that he experienced with his legs.  He was not currently 
being treated for this.  Nerve conduction studies did not 
show a neuropathy; however, a small fiber neuropathy may not 
make itself known on a routine nerve conduction study.  
Because of the polyneuropathy the examination did not lend 
itself well to discovering a radiculopathy.  In an addendum, 
a MRI showed neural foraminal narrowing at L2-3, L4-5.  It 
was noted that this provided further evidence that the 
veteran had multilevel radiculopathy in addition to his 
chronic low back pain and diabetic polyneuropathy.  The 
veteran had documented low back pain prior to March 1988.  
The physician noted that a distinction could not be made to 
determine which accident made his current disorder worse and 
that the consulting physician was also in agreement with this 
diagnosis.

A VA orthopedic examination was conducted in March 1999.  At 
that time the veteran reported that he was in constant pain, 
with 8 to 10 on a pain scale.  He could barely bend over at 
all from a standing straight position or standing and bending 
backwards.  He walked with a cane to support his back when he 
walked.  The veteran stated that when he had flare-ups, they 
would occur mostly after walking approximately one block and 
could last anywhere from two to three days to one to two 
weeks.  He took several medications to decrease his pain, 
which helped, but he constantly had to take pain medication.  
He also complained of numbness and weakness in his left thigh 
and left leg, which had been present for quite some time.  
The veteran stated with the back pain, that there was 
stiffness and fatigability. He had no endurance.  He had 
never had surgery on his back.

Physical examination showed that the veteran was nontender to 
palpitation along the lumbosacral spine and thoracic spine.  
Forward flexion of the lumbar spine was approximately 5 
degrees with the onset of pain, and with passive range of 
motion forward flexion was to 10 degrees before the veteran 
almost fell.  Extension backwards was approximately 5 
degrees.  On passive range of motion the veteran almost fell, 
complaining of increasing pain with forward flexion.  Lateral 
flexion was about 5 degrees, and rotation was approximately 5 
degrees.  The veteran was not able to perform hip flexion 
because of the pain in his lower back.

In an addendum the examiner stated that a January 1999 MRI 
showed significant degenerative end plate findings.  These 
degenerative changes were worse than in 1992.  There was no 
marked canal compromise.  There were moderate neuroforminal 
narrowing at the L2/3 and L4/5 level.  The diagnoses were 
chronic back pain, with evidence of moderate neural foraminal 
narrowing at L2-L3, L4-5 level which could be consistent with 
the veteran's sciatica complaints.  

In another addendum the examiner stated that physical 
examination showed that flexion, extension, rotation, and 
lateral movements of the lumbar spine were abnormal.  The 
examination on December 1998 was worse than that in June 
1988.  At that time, the veteran was able to perform normal 
forward flexion to 150 degrees whereas no he could only 
perform it to 5 degrees.  Extension backwards was 28 degrees 
(normal is 35 to 40 degrees) in 1988, and it was now 5 
degrees.  Lateral flexion was 28 degrees (normal was 30 to 35 
degrees in 1988, and was no only 5 degrees.  Rotation in 1988 
was normal at 30 degrees, and the veteran was only able to 
perform this to 10 degrees.  

In an addendum to the December 1998 VA neurological 
examination, the examiner stated that the MRI showed neural 
foraminal narrowing at L2-3, L4-5.  It was noted that this 
provided further evidence that the veteran had multilevel 
radiculopathy in addition to his chronic low back pain and 
diabetic polyneuropathy.  The examiner reported that the 
veteran had documented low back pain prior to March 1988.  
The physician noted that a distinction could not be made to 
determine which accident made his current disorder worse and 
that the consulting physician who performed the March 1999 
was also in agreement with this diagnosis.

II. ANALYSIS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  A review of 
the record shows that the veteran has not asserted that there 
are records, which are not associated with the claims folder.  
During the appeal period the veteran has undergone a several 
VA examinations, the most recent of which was March 1999.  
The RO has not had the opportunity to adjudicate the 
veteran's claims according to the above legislation.  
However, in this case, the Board believes that a remand to 
afford the RO an opportunity to review the veteran's claim is 
not necessary.  All proper development has taken place and 
the Board concludes that the veteran is not prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155 (West 1991). Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2000).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records. 38 C.F.R. § 4.2 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history. 38 C.F.R. § 4.1 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO has rated the veteran 10 percent disabling under 
Diagnostic Code 5295 (2000).  Pursuant to this Code, a non-
compensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.  A 10 percent 
evaluation is warranted when the lumbosacral strain is with 
characteristic pain on motion.  A 20 percent evaluation is 
appropriate when the lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The maximum 
40 percent rating evaluation is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The residuals of the low back injury may also be evaluated 
under Diagnostic Code 5292, which provides for the evaluation 
of limitation of motion of the lumbar spine. When the 
limitation of motion of the lumbar spine is slight, a 10 
percent evaluation is assigned.  When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.  When the limitation of motion of 
the lumbar spine is severe, a 40 percent evaluation is 
warranted. 

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation.  A 50 percent evaluation requires 
fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289 (2000). Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5286 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2000).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2000).

To summarize, statements by the veteran describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

The March 1999 VA examination showed that forward flexion of 
the lumbar spine was approximately 5 degrees with the onset 
of pain, and with passive range of motion forward flexion was 
to 10 degrees.  Extension backwards was approximately 5 
degrees.  Lateral flexion was about 5 degrees, and rotation 
was approximately 5 degrees.  These findings demonstrate 
severe limitation of motion with pain of the lumbosacral 
spine.  Additionally, both VA examiners indicated that a 
distinction could not be made as to which accident (October 
1986 or March 1988) made his current disorder worse. 

In the original grant in September 1992, the RO assigned a 10 
percent rating based on pain on motion of the lumbosacral 
spine and a 10 percent rating was assigned under Diagnostic 
Code 5295.  This reflects that the RO determined that the 
preservice degenerative arthritis of the low back was non-
compensable at the time of the October 1986 injury.  The 
Board finds that the service connected low back disorder 
results in severe limitation of motion of the lumbosacral 
spine.  Accordingly, a 40 percent rating is warranted under 
Diagnostic Code 5292.  This is the highest evaluation under 
this Diagnostic Code. The Board further finds that the degree 
of functional impairment resulting from the low back as set 
forth in the DeLuca case is included in this 40 percent 
rating.

However, this same evidence does not provide a basis for a 
higher rating.  The current medical evidence does not show 
fixation of the spine at an unfavorable angle.  Diagnostic 
Code 5289.  The evidence is not in equipoise.  As such the 
benefit of the doubt is not applicable.  38 C.F.R. § 4.3 
(2000).


ORDER

Entitlement to a 40 percent disability rating for low back 
injury with aggravation of a preexisting degenerative joint 
disease is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

